DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application TW108123960 filed on 07/08/2019. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable by King(US20200211394) in view of Mori(US20020099481) and Wang(CN109885608).

Regarding claim 1, King discloses A vehicle comprising: 
([0014] and [0015] disclosing primary and secondary systems that generate trajectories, it is understood that the systems are computing systems);
A vehicle controlling module coupled to the computing system([0027] disclosing the secondary system sends the output to the control system, [0028] disclosing the primary system may send the output to the control system, this is understood to mean the computing system is coupled to the vehicle control module);
A positioning module coupled to the computing system and the vehicle controlling module([0030] disclosing the secondary system uses IMU, I.e. positioning module, the secondary system is coupled to the primary system “computing system” and the controller “vehicle controlling module”), 
wherein the vehicle controlling module receives a safe stop and a fusion coordinate from the computing system([0015] disclosing the primary system “computing system” generates a secondary trajectory which is a contingent trajectory to stop the vehicle “safe stop”, [0028] disclosing the primary system “computing system” may send the trajectories to the controller “controlling module”. This can be interpreted as the controlling module receives a safe stop and a position coordinate from the computing system), 
When the vehicle controlling module determines that an abnormality occurs in the computing system, the vehicle controlling module receives a positioning coordinate from the positioning module and calculates an offset corresponding to the positioning coordinate and the fusion coordinate([0016] disclosing the secondary system which uses the IMU “positioning module” detects error “abnormality” with the primary system “computing system”. [0041] disclosing the secondary system may modify the secondary trajectory “safe stop” of the primary system when the secondary trajectory is invalid, thus when there is an error in the trajectory i.e. offset. This is interpreted as the controlling module receives positioning coordinate from positioning module and calculates an offset corresponding to positioning coordinate and the sensor combination coordinate),
The vehicle controlling module transmits a vehicle controlling command to the vehicle according to the offset and the safe stop path([0027] disclosing the secondary system sends the output to the controller to control the vehicle. [0041] disclosing the secondary system may modify the secondary trajectory “safe stop” of the primary system when the secondary trajectory is invalid, thus when there is an error in the trajectory i.e. offset. From the combination of the citation, it is understood as the vehicle controlling module transmits the controlling command to the vehicle according to the offset and safe stop path). 
King does not teach the vehicle controlling module determines the abnormality.
Mori teaches the vehicle controlling module determines the abnormality ([0052] disclosing the safe controlling portion “vehicle controlling module” detects unexpected abnormality).
King and Mori are analogous art because they are in the same field of endeavor, error detection in positioning of vehicles and safe stop. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of King to incorporate the teaching of Mori of the controller detecting an abnormality in order to avoid collision and safely operate the vehicle.

Wang teaches fusion coordinates(4th page last paragraph disclosing combining GPS data with image data to generate point cloud data with absolute coordinates “fusion coordinate”).
King and Wang are analogous art because they are in the same field of endeavor, coordinate correction of vehicle position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of King to incorporate the teaching of Wang of fused coordinates in order to obtain more accurate position of the vehicle.

 Regarding Claim 2, King as modified by Mori and Wang teaches The vehicle according to claim 1, wherein the computing system obtains the fusion coordinate at least according to a global positioning system coordinate and an image(Wang 4th page last paragraph disclosing combining GPS data with image data to generate point cloud data with absolute coordinates “fusion coordinate”).

Regarding Claim 3, King as modified by Mori and Wang teaches The vehicle according to claim 1, wherein the safe stop path comprises a plurality of coordinate points, and a target deceleration and a target vehicle speed corresponding to each of the plurality of coordinate points([0032] disclosing the secondary trajectory “safe stop” includes deceleration. [0059] disclosing the secondary trajectory “safe stop” may comprise a set of vehicle states (positions, velocities) and commands(accelerations) at future points along the trajectory, this is interpreted as the safe stop path comprises plurality of coordinate points and target decelerations and target speeds to each of the plurality of coordinate points).

Regarding Claim 4, King as modified by Mori and Wang teaches The vehicle according to claim 3, wherein the vehicle controlling module calculates a corrected coordinate according to the positioning coordinate and the offset, obtains the target deceleration and the target vehicle speed of the coordinate point closest to the corrected coordinate in the plurality of coordinate points, and transmits the vehicle controlling command to the vehicle according to the target deceleration and the target vehicle speed([0020] disclosing the trajectory manager of the secondary system may also act as a controller by sending signals directly to the drive manager to cause the vehicle to be controlled along trajectory. [0041] disclosing the secondary system which may be a controller modifies the primary trajectory and secondary trajectory, it can modify acceleration and it can stop the vehicle. This is understood as the controlling module calculating a target deceleration which may be maximum deceleration and a target vehicle speed which may be zero in the case of stopping the vehicle).
Regarding claim 5, King as modified by Mori and Wang teaches The vehicle according to claim 1, wherein the vehicle controlling module determines a lateral distance error according to the positioning coordinate, the offset, and the safe stop path, and transmits a steering wheel angle command to the vehicle according to the lateral distance ([0018] disclosing the trajectory manager of the secondary system modifies the steering angles and the lateral acceleration of the secondary trajectory “safe stop”. [0020] disclosing the trajectory manager of the secondary system may also act as a controller by sending signals directly to the drive manager to cause the vehicle to be controlled along trajectory).

Regarding claim 6, King as modified by Mori and Wang teaches The vehicle according to claim 1. King as modified by Mori and Wang does not yet teach wherein a computing power of the computing system is greater than a computing power of the vehicle controlling module.
King teaches wherein a computing power of the computing system is greater than a computing power of the vehicle controlling module(Figure 11 disclosing the computing system as a server which is well known to have more processing power than a vehicle controller).
King as modified by Mori and Wang and King are analogous art because they are in the same field of endeavor, error detection in positioning of vehicles and safe stop. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of King as modified by Mori and Wang to incorporate the teaching of King of wherein a computing power of the computing in order to efficiently and reliably process information to the vehicle controller.
Claims 7-12 are rejected for similar reasons as claims 1-6, see above rejections.
Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding claim 1, that King simply discloses selecting one of the primary trajectory and the secondary trajectory but does not calculate an offset, King at least in paragraph [0041] discloses modifying the secondary trajectory “safe stop” when the secondary trajectory is invalid, this is interpreted as calculating the error “offset” in the secondary trajectory when it  is determined that there is an abnormality and modifying the secondary by the corrected offset, thus controlling the vehicle according to the modified secondary trajectory “safe path” and the error “offset”. 
With respect to applicant’s argument that King does not calculate an offset based on two coordinates, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


In response to Appliant's argument that “even if Wang teaches fusion coordinates, it is impossible to incorporate the teaching of Wang into King”, applicant does not provide a reason why it would be impossible. King teaches an error in trajectory, i.e. offset in coordinates, Wang teaches fusing coordinates, it would have been obvious to calculate an error “offset” in fused coordinates.
In response to applicant’s argument that Mori does not refer to an abnormality in the autonomous navigation computing device nor calculates an offset, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. abnormality in the autonomous navigation computing device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US2018034871 disclosing an emergency stop plan for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664